DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's submission filed on 1/28/2021 has been entered.


Terminal Disclaimer
The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patented application 13444852 (US Patent 10470478) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art of record Paris and Shen do not teach or suggest, singularly or in combination, at least the limitations of the base claims 1 and 13 require an edible article containing protein polysaccharide complex comprising 10-25% by weight of water soluble protein and between 0.1-7.5% water soluble polysaccharide in conjunction with water and alcohol solution contains 60-90% alcohol a composition wherein the product once formed is stable and holds its shape between the temperature range of 5-30 degree Celsius (see last 3 lines of claim 1 and 13).
Applicant's remarks of 1/28/2021 about prior art to Paris and Shen are also found persuasive in light of the amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1792